Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 16, 2019

                                     No. 04-19-00820-CV

                                    Grant R. MICHAEL,
                                          Appellant

                                              v.

                                WALTON SIGNAGE, LTD.,
                                      Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-21334
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
       On November 27, 2019, appellant filed a motion for emergency stay of the trial court’s
temporary injunction. After considering the motion and appellee’s response filed on December 6,
2019, we DENY the motion for emergency stay.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court